DETAILED ACTION
The present application is related to international application no. PCT/US19/52552.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments, filed March 14, 2022, have been fully considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2018/0044579) as evidenced by Li et al. (US 2016/0347985).
Claim 1. Zhou discloses A treatment fluid (Abstract; [0023]) comprising: an aqueous base fluid ([0025]; [0066]); one or more proppant particulates ([0023] – [0024]; [0041]); and 5one or more superabsorbent polymer particles ([0023]) consisting of: a plurality of monomers ([0026] – [0030]); and one or more crosslinkers ([0035] – [0036])…
Zhou does not explicitly disclose the limitation wherein the one or more crosslinkers is a labile crosslinker.  However, Zhou does disclose that the superabsorbent polymer (“SAP”) includes a plurality of crosslinks among the polymer chains, and the crosslinks are covalent and result from crosslinking the SAP with a crosslinker ([0024]; [0035]; [0036]; [0038]).  Zhou further discloses that the crosslinks or the SAP may be degraded by certain conditions such as heat or pH ([0098]).  Therefore, Zhou sufficiently discloses the claimed limitation.1
Zhou does not disclose wherein at least one crosslinker is a labile crosslinker present in the superabsorbent polymer particles in an amount from about 15% to 30% molar percentage of the superabsorbent polymer particle.  However, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the concentration of crosslinker in Zhou to the range as claimed, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 2. Zhou discloses The treatment fluid of claim 1, further comprising one or more breakers ([0049]; [0063] – [0065]).  
Claim 3. Zhou discloses The treatment fluid of claim 1.  Zhou does not disclose having a salinity greater than 5000 parts per million of 10total dissolved solids.  However, Zhou does disclose that the fracturing fluid may comprise brines, which may be modified to include additional salt ([0066]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the salinity of the fracturing fluid in Zhou to the range as claimed, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 4. Zhou discloses The treatment fluid of claim 1, wherein the treatment fluid further comprises one or more additives selected from the group consisting of a salt, a surfactant, an acid, a diverting agent, a fluid loss control additive, a gas, nitrogen, carbon dioxide, a surface modifying agent, a tackifying agent, a foamer, a corrosion inhibitor, a scale inhibitor, a paraffin inhibitor, an asphaltene inhibitor, 15a gas hydrate inhibitor, a catalyst, a clay control agent, a biocide, a friction reducer, an antifoam agent, a bridging agent, a flocculant, an H2S scavenger, a CO2 scavenger, an oxygen scavenger, a lubricant, a viscosifier, a weighting agent, a relative permeability modifier, a resin, a wetting agent, a coating enhancement agent, a filter cake removal agent, an antifreeze agents, and any combination thereof ([0066]; [0072]; [0089]).  
Claim 205. Zhou discloses The treatment fluid of claim 1, wherein the plurality of monomers are selected from the group consisting of an acrylamide, an acrylamide methylpropane sulfonate, an acrylate, a vinyl acetate, [2-(acryloyloxy)ethyl]trimethyl-ammonium chloride (AETAC), methacrylamidopropyl trimethyl ammonium chloride (MAPTMAC), acrylamidopropyl trimethyl ammonium chloride (APTMAC), methacrylamido-4,4,8,8-tetramethyl-4,8-diaza-6-hydroxylnonamethylene dichloride 25(MDTHD), diallyldimethyl ammonium chloride (DADMAC), any derivative thereof, and any combination thereof ([0026] – [0030]).  
Claim 6. Zhou discloses The treatment fluid of claim 1, wherein the one or more superabsorbent polymer particles are present in the treatment fluid in an amount of 5 to about 200 pounds per thousand gallons based on a total volume of the treatment fluid ([0086]).  Where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ 2d 1934 (MPEP § 2144.05 I).  

Claim 8.  Zhou discloses A method comprising: introducing a treatment fluid into one or more fractures of a well bore penetrating at least a portion of a subterranean formation (Abstract; [0022] – [0023]) the treatment fluid comprising: an aqueous base fluid ([0025]; [0066]); 5one or more superabsorbent polymer particles ([0023]) consisting of a plurality of monomers ([0026] – [0030]); and one or more crosslinkers ([0035] – [0036])…; 
Zhou does not explicitly disclose the limitation wherein the one or more crosslinkers is a labile crosslinker; and crosslinking the one or more superabsorbent polymer particles using the labile crosslinker to increase the viscosity of the one or more superabsorbent polymer particles to form a gel mass.  However, Zhou does disclose that the superabsorbent polymer (“SAP”) includes a plurality of crosslinks among the polymer chains, and the crosslinks are covalent and result from crosslinking the SAP with a crosslinker ([0024]; [0035]; [0036]; [0038]).  Zhou further discloses that the crosslinks or the SAP may be degraded by certain conditions such as heat or pH ([0098]).  Zhou further discloses crosslinking the SAP to form a gel or viscous material ([0025]), wherein the SAP particles may coalesce together and form a single mass of SAP ([0038]).  Therefore, Zhou sufficiently discloses the claimed limitation.2  
Claim 9. Zhou discloses The method of claim 8, wherein the treatment fluid further comprises one or more 10proppant particulates ([0023] – [0024]; [0041]).  
Claim 10. Zhou discloses The method of claim 8, further comprising contacting the treatment fluid with one or more breakers ([0049]; [0063] – [0065]).
Claim 11. Zhou discloses The method of claim 8.  Zhou does not disclose wherein the treatment fluid has a salinity greater than 5000 ppm of total dissolved solids.  However, Zhou does disclose that the fracturing fluid may comprise brines, which may be modified to include additional salt ([0066]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the salinity of the fracturing fluid in Zhou to the range as claimed, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 1512. Zhou discloses The method of claim 9, further comprising using the treatment fluid to deposit the one or more proppant particulates into one or more fractures in the subterranean formation ([0022] – [0024]; [0096]).  
Claim 13. Zhou discloses The method of claim 8, wherein the plurality of monomers are selected from the group consisting of an acrylamide, an acrylamide methylpropane sulfonate, an acrylate, a vinyl acetate, [2-(acryloyloxy)ethyl]trimethylammonium chloride (AETAC), methacrylamidopropyl trimethyl 20ammonium chloride (MAPTMAC), acrylamidopropyl trimethyl ammonium chloride (APTMAC), methacrylamido-4,4,8,8-tetramethyl-4,8-diaza-6-hydroxylnonamethylene dichloride (MDTHD), diallyldimethyl ammonium chloride (DADMAC), any derivative thereof, and any combination thereof ([0026] – [0030]).  
Claim 14. Zhou discloses The method of claim 8, wherein the one or more superabsorbent polymer particles are 25present in the treatment fluid in an amount of 5 to about 200 pounds per thousand gallons based on a total volume of the treatment fluid ([0086]).  Where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ 2d 1934 (MPEP § 2144.05 I).
Claim 17. Zhou discloses The method of claim 8, wherein the treatment fluid is introduced at a pressure sufficient to create or enhance one or more fractures within the subterranean formation ([0002]; [0022]; [0100]).  
Claim 18. Zhou discloses The method of claim 8.  Zhou does not disclose wherein the labile crosslinker is present in the superabsorbent polymer particles in an amount from about 0.1% to 30% molar percentage of the superabsorbent polymer particle.  However, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the concentration of crosslinker in Zhou to the range as claimed, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claim 519. Zhou discloses A method comprising: providing a treatment fluid (Abstract; [0022] – [0023])) comprising: an aqueous base fluid ([0025]; [0066]); one or more proppant particulates ([0023] – [0024]; [0041]); and one or more superabsorbent polymer particles ([0023]) consisting of:  10a plurality of monomers ([0026] – [0030]) and one or more crosslinkers ([0035] – [0036])…; introducing the treatment fluid into a wellbore penetrating at least a portion of a subterranean formation at a pressure sufficient to create or enhance one or more fractures within 15the subterranean formation ([0002]; [0022]; [0100]);
Zhou does not explicitly disclose the limitation wherein the one or more crosslinkers is a labile crosslinker; and crosslinking the one or more superabsorbent polymer particles using the labile crosslinker to increase the viscosity of the one or more superabsorbent polymer particles to form a gel mass.  However, Zhou does disclose that the superabsorbent polymer (“SAP”) includes a plurality of crosslinks among the polymer chains, and the crosslinks are covalent and result from crosslinking the SAP with a crosslinker ([0024]; [0035]; [0036]; [0038]).  Zhou further discloses that the crosslinks or the SAP may be degraded by certain conditions such as heat or pH ([0098]).  Zhou further discloses crosslinking the SAP to form a gel or viscous material ([0025]), wherein the SAP particles may coalesce together and form a single mass of SAP ([0038]).  Therefore, Zhou sufficiently discloses the claimed limitation.3  
Claim 20. Zhou discloses The method of claim 19, further comprising: allowing the one or more one or more superabsorbent polymer particles to form a gel mass, thereby increasing the viscosity of the treatment fluid ([0025]; [0038]; [0070]); disposing the one or more proppant particulates in the one or more fractures ([0022] – [0024]; [0096]); and 20at least partially breaking the gel mass, thereby decreasing the viscosity of the treatment fluid ([0023]; [0049]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2018/0044579) in view of Gomaa et al. (US 2016/0177693).
Claim 16. Zhou discloses The method of claim 8.  Zhou discloses that the SAP may form a gel or viscous material ([0025]; [0070]), and Zhou further discloses that the plurality of SAP particles may coalesce together to form a single mass of SAP ([0038]), but Zhou does not explicitly disclose further comprising allowing the gel mass to divert a flow path of 30fluid from at least a portion of the one or more fractures.  However, Gomaa teaches a method of treating a formation, comprising the sequence of: introducing a fracturing fluid at a pressure sufficient to create or enlarge a fracture, injecting a diverter fluid into the formation, and injecting a fracturing fluid into the formation (Abstract; [0010] – [0015]), wherein the diverter fluid comprises water-swellable polymer particles ([0018]), wherein the water-swellable polymer particles may include superabsorbent polymer ([0026]).  Gomaa teaches that the diverter fluid comprising the polymer particles can be pumped into a first zone of the formation such that the diverter fluid temporarily forms a plug / viscous pill within the first zone to divert the subsequent treatment fluid into a second zone ([0072] – [0074]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to use a fluid comprising superabsorbent polymer particles in Zhou within a diverter fluid, as taught by Gomaa, in order to divert fracturing fluid into a targeted zone ([0074).

Response to Arguments
Applicant’s arguments, filed March 14, 2022, have been fully considered but are not persuasive for the reasons explained, below.
Independent Claims 1, 8, and 19 recite the limitation “a treatment fluid comprising” in each claim.  The Applicant appears to be trying to limit the one or more crosslinkers to labile crosslinkers; however, the transitional phrase “comprising” allows for unrecited additional chemical components to be present within the treatment fluid and still read on the instantly claimed invention.  Moreover, the “one or more superabsorbent polymer particles” are barely restricted based on the claim language, because the polymer may contain any combination of monomers and crosslinkers as long as at least one or more crosslinkers is a labile crosslinker.
The transitional phrases “comprising”, “consisting essentially of” and “consisting of” define the scope of a claim with respect to what unrecited additional components or steps, if any, are excluded from the scope of the claim. Applicants used the transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) (“like the term ‘comprising,’ the terms ‘containing’ and ‘mixture’ are open-ended.”). Invitrogen Corp. v. Biocrest Manufacturing, L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003) (“The transition ‘comprising’ in a method claim indicates that the claim is open-ended and allows for additional steps.”); Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997) (“Comprising” is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim.); Moleculon Research Corp.v.CBS, Inc., 793 F.2d 1261, 229 USPQ 805 (Fed. Cir. 1986); In re Baxter, 656 F.2d 679, 686, 210 USPQ 795, 803 (CCPA 1981); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) (“comprising” leaves “the claim open for the inclusion of unspecified ingredients even in major amounts”). In Gillette Co. v. Energizer Holdings Inc., 405 F.3d 1367, 1371-73, 74 USPQ2d 1586, 1589-91 (Fed. Cir. 2005), the court held that a claim to “a safety razor blade unit comprising a guard, a cap, and a group of first, second, and third blades” encompasses razors with more than three blades because the transitional phrase “comprising” in the preamble and the phrase “group of” are presumptively open-ended. “The word ‘comprising’ transitioning from the preamble to the body signals that the entire claim is presumptively open-ended.” Id. (please See MPEP 2111.03]. 

The Examiner notes that while Zhou does not explicitly recite the term “labile crosslinker” as instantly claimed, Zhou does disclose that the superabsorbent polymer (“SAP”) includes a plurality of crosslinks among the polymer chains, and the crosslinks are covalent and result from crosslinking the SAP with a crosslinker ([0024]; [0035]; [0036]; [0038]), wherein the crosslinks or the SAP may be degraded by certain conditions such as heat or pH ([0098]).  A “labile” group is merely a bond that facilitates or undergoes a chemical, physical, or biological change such that it may be broken down or displaced.  Therefore, Zhou sufficiently discloses the claimed limitation.
Moreover, Li et al. (US 2016/0347985) teaches a fluid for temporarily plugging a hydrocarbon-bearing formation (Abstract), the fluid comprising a crosslinked polymer, wherein the polymer comprises a labile group to degrade the polymer when exposed to a change in a condition of the fluid ([0023]; [0069]), wherein the labile groups include those disclosed in Zhou ([0024]).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J. Lee whose telephone number is (571)272-6242. The examiner can normally be reached M-F from 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CRYSTAL J. LEE/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Li et al. (US 2016/0347985) teaches a fluid for temporarily plugging a hydrocarbon-bearing formation (Abstract), the fluid comprising a crosslinked polymer, wherein the polymer comprises a labile group to degrade the polymer when exposed to a change in a condition of the fluid ([0023]; [0069]), wherein the labile groups include those disclosed in Zhou ([0024]).  
        2 Li et al. (US 2016/0347985) teaches a fluid for temporarily plugging a hydrocarbon-bearing formation (Abstract), the fluid comprising a crosslinked polymer, wherein the polymer comprises a labile group to degrade the polymer when exposed to a change in a condition of the fluid ([0023]; [0069]), wherein the labile groups include those disclosed in Zhou ([0024]).  
        3 Li et al. (US 2016/0347985) teaches a fluid for temporarily plugging a hydrocarbon-bearing formation (Abstract), the fluid comprising a crosslinked polymer, wherein the polymer comprises a labile group to degrade the polymer when exposed to a change in a condition of the fluid ([0023]; [0069]), wherein the labile groups include those disclosed in Zhou ([0024]).